







Supplier Supply and Services Agreement
Between
Harte-Hanks Direct, Inc.
And
Wipro, LLC


This Supplier Supply and Services Agreement is made as of the 22nd day of July,
2016 (the "Effective Date") by and between Wipro, LLC with offices located at 2
Tower Center Boulevard, Suite 220 East Brunswick, NJ 08816 ("Supplier") and
Harte-Hanks Direct, Inc. including its affiliates and subsidiaries, with its
principal place of business at 3800 Horizon Blvd. Suite 500 Trevose, PA
19053("Harte Hanks").


I.    SERVICES AND MATERIALS TO BE PROVIDED BY SUPPLIER


A.    Subject to the terms and conditions stated in this Agreement, Supplier
agrees to perform the professional services as directed by Harte Hanks and/or
provide the products and materials in accordance with the delivery schedules
(including any interim deadlines, if any, which may be specified in the
applicable Order), quantities and other requirements as more fully described in
each Order, (hereinafter collectively referred to as “Products/Services”), and
Harte Hanks agrees to pay the charges stated in each applicable Order. The
Products/Services available to Harte Hanks from Supplier and the associated
pricing are listed in Attachment 1. The pricing listed in Attachment 1 is valid
for a period of one (1) year(s). The term “Order” shall mean Harte Hanks’ form
of purchase or work order used for the purpose of ordering Products/Services.
Each Order shall reference this Agreement thereby incorporating the terms and
conditions of this Agreement in such an Order. It is understood that the
Products/Services rendered under this Agreement will be on an “as ordered” basis
and that this Agreement represents no minimum obligation upon Harte Hanks to
place Orders with the Supplier. In the event of a conflict between the terms and
conditions of this Agreement and an Order, the provisions of this Agreement
shall prevail unless the Parties have obtained the express written consent of
authorized signatories of each Party to deviate from the terms and conditions of
the Agreement for a particular Order. Products/Services shall (a) be provided as
per specifications under the Order, and (b) be provided in accordance with
generally accepted industry standards; and (c) be provided in accordance with
any applicable requirements or restrictions as may be lawfully imposed by
governmental authority. Harte Hanks will conduct acceptance testing of the
Products/Services within thirty (30) days of the date of submission and notify
the Supplier about acceptance or rejection of the Products/Services. Excepting
latent defects, Products/Services will be deemed to be accepted by Harte Hanks
in the event Harte Hanks does not notify its acceptance or rejection within
thirty (30) days from the date of submission. The parent company affiliates and
subsidiaries of Harte Hanks and Supplier may also enter into Order(s) pursuant
to the terms and conditions of this Agreement during the term of this Agreement.
Acceptance testing shall be in addition to any warranty right provided by the
Supplier to Harte hanks as stated in this Agreement.


B.    Changes. Harte Hanks may at any time during the term of this Agreement
require additions, deletions or alterations (all hereinafter referred to as a
“Change”) to the required Products/Services. Within ten (10) business days after
a request for a Change, Supplier shall submit a proposal to Harte Hanks
Representative which includes any changes in Supplier’s costs in the delivery of
Products/Services and/or schedule necessitated by the Change. Harte Hanks
Representative shall within ten (10) days of receipt of the proposal, either (i)
accept the proposal with a written amendment to the applicable Order directing
Supplier to perform the Change or (ii) advise Supplier not to perform the Change
in which event Supplier shall provide the original Products/Services. No such
Change shall be considered nor shall Supplier be entitled to any compensation
for work done pursuant to or in contemplation of a Change, unless made pursuant
to a written amendment or Change Order issued by Harte Hanks.


C. Work Done By Others. If Supplier’s performance is dependent on work done by
others, Supplier shall inspect and promptly report to Harte Hanks'
representative any defect that renders such other work unsuitable for Supplier's
proper performance. Supplier's silence shall constitute approval of such work as
fit and suitable for Supplier's performance.




Page 1 of 18    
                

--------------------------------------------------------------------------------




Supplier’s failure to perform its contractual responsibilities, to perform the
Services, or to meet the agreed service levels contained within an Order shall
be excused if and to the extent the Supplier’s non-performance is directly
caused by Harte Hanks' omission to act, delay, wrongful action, failure to
provide any inputs, or failure to perform its obligations under the Agreement.


II.    REPRESENTATIVES


Harte Hanks' Representative is Robert Lord (Robert.lord@hartehanks.com) and
Harte Hanks' Contract Representative is Carolyn DeLuca (cdeluca@hartehanks.com)
or such other persons as may be designated in writing by Harte Hanks from time
to time. Supplier's Representative is Lalit Kashyap (lalit.kashyap@wipro.com) or
such other person as may be designated in writing by Supplier from time to time.


III.    TERM/TERMINATION


A. Term. Unless otherwise terminated or canceled as provided for herein, this
Agreement shall commence on the Effective Date and continue for an initial term
of three (3) year(s). The term of each Order shall be set forth in the
appropriate Order. In the event this Agreement terminates prior to the
completion of an Order, such Order shall continue to be valid for its term and
the terms and conditions of this Agreement shall continue to apply to the Order
until the Order is complete. Termination or cancellation of an Order shall not
terminate this Master Agreement, and the parties shall remain free to enter into
future Order(s) pursuant to this Agreement and during the term of this
Agreement.


B. Termination. Harte Hanks may at any time terminate this Agreement or an
Order, in whole or in part, by providing ninety (90) days prior written notice
to Supplier, or as otherwise agreed under the specific Order. In such case,
Harte Hanks’ liability shall be limited to payment of any termination fees (if
any, as agreed between the Parties under a specific Order), and the amount due
for Products/Services properly performed and/or delivered up to and including
the date of termination, and work in progress (which amount shall be
substantiated with proof satisfactory to Harte Hanks and shall not exceed the
original price of the applicable services or product being terminated) which
meet the requirements of this Agreement, and no further Products/Services will
be rendered by Supplier. Such payment shall constitute a full and complete
discharge of Harte Hanks’ obligations.


Either party may terminate this entire Agreement, or any specific Order then in
force, in the event of material breach by the other Party, provided that the
terminating party has given the other Party thirty (30) days written notice of
such breach, identified the nature of the breach, and within said notice period
the breaching party has failed to cure the asserted breach.
  
IV.    COMPENSATION/ESTIMATES/INVOICING/TAXES


A.     Compensation. Harte Hanks agrees to compensate Supplier the agreed upon
fees set forth in the applicable Order following Harte Hanks' receipt and
acceptance of invoices for the Products/Services provided hereunder.
    
B.     Estimates. Whenever an Order authorizes Supplier to invoice Harte Hanks
for time and materials (other than travel and living expenses), Supplier shall
prepare an estimate of the costs associated with program completion. The
estimate shall contain the minimum and maximum estimated costs associated with
all phases of project completion and if applicable, shall state labor estimates,
including labor of Supplier personnel, in terms of hours per function. Supplier
shall submit the estimate to Harte Hanks' Representative for review and approval
and shall revise the estimate, and the proposal on which it is based, to the
satisfaction of Harte Hanks and Supplier. The final estimate if approved by
Harte Hanks shall be executed by both parties (hereafter "approved estimates").
Approved estimates, whenever they are required by this Agreement, shall
constitute the only authorization for Supplier to take any action or expend any
money in connection with specific promotional works beyond that necessary to
complete the estimate itself. Maximum estimated costs may not be exceeded
without the prior written consent of Harte Hanks' Representative.


C.    Invoicing. Supplier agrees to submit invoices referencing the applicable
Harte Hanks purchase order number promptly to Harte Hanks’ Accounts Payable
organization as per the terms of the specific Order. Invoices shall be deemed to
have been accepted if Harte Hanks approves the invoice, or does not furnish a
written objection


Page 2 of 18    
                

--------------------------------------------------------------------------------




specifying the nature of the dispute within thirty (30) days from the date of
Harte Hanks receipt of the Supplier’s invoice. Invoices shall contain such
information as Harte Hanks may reasonably request. Approval of any invoices for
payment shall be made when the Products/Services provided have been accepted by
Harte Hanks' business managers as being in accordance with the requirements of
this Agreement and the applicable Order (in accordance with the time limitations
for acceptance testing set forth in Section I.A. above). Acceptance of any part
of the Products/Services shall not affect the total and final responsibility of
Supplier. Unless this Agreement calls for payment at a later time, invoices
shall be payable thirty (30) days after acceptance of the Product/ Services, and
after receipt of an accurate invoice by Harte Hanks’ Accounts Payable
organization. Supplier may charge interest at the rate of 1.5% per month for
undisputed payments delayed more than thirty (30) days past due date. Payment of
invoices shall not waive Harte Hanks’ rights to inspect, test or reject
non-conforming Products/Services. Supplier may assign the benefit of its rights
of payment to a third party as part of its debt factoring or other legitimate
business arrangements, and Harte Hanks expressly consents to such assignments.


D.    Taxes. Harte Hanks shall reimburse Supplier only for the following tax
payments with respect to transactions under this Agreement unless Harte Hanks
advises Supplier that an exemption applies: state and local sales taxes, as
applicable. Taxes payable by Harte Hanks shall be billed as separate items on
Supplier’s invoices and shall not be included in Supplier’s prices. Harte Hanks
shall have the right to have Supplier contest any such taxes that Harte Hanks
deems improperly levied at Harte Hanks’ expense and subject to Harte Hanks’
direction and control.


V.    INDEPENDENT CONTRACTOR


The parties’ relationship to each other in the performance of this Agreement is
that of independent contractors. Nothing contained in this Agreement will place
the parties in the relationship of partners, joint ventures, principal-agent, or
employer-employee, and neither party will have any right either to obligate or
to bind the other in any manner whatsoever or to represent to third parties that
it has any right to enter into any binding obligation on the other party’s
behalf. It is expressly understood, acknowledged and agreed that Supplier’s
employees designated to perform Services under an applicable Order and their
supervisors, and managers and other employees, consultants and subcontractors of
Supplier providing the Services will remain under the direction and control of
Supplier. All compensation of such employees, consultants and subcontractors of
Supplier, including payroll taxes and benefits will be the responsibility of
Supplier, and such employees, consultants and subcontractors of Supplier will
have no right to any benefits granted to any Harte Hanks employees. Supplier
will defend, indemnify and hold harmless Harte Hanks from any claims made
against Harte Hanks by Supplier employees, consultants and subcontractors.


VI.    COMPANY’S EQUIPMENT


Unless otherwise specifically provided in this Agreement or Order, Supplier
shall provide all labor and equipment for performance of this Agreement. Should
Supplier actually use any equipment owned, leased or rented by Harte Hanks,
Supplier acknowledges that Supplier accepts the equipment “as is, where is,”
that neither Harte Hanks nor its licensors or lessors have any responsibility
for its condition or state of repair and that Supplier shall have risk of loss
and damage to it. Supplier agrees not to remove the equipment from Harte Hanks’
premises without Harte Hanks’ prior written consent and to return it to Harte
Hanks upon completion of use, or at such earlier time as Harte Hanks may
request, in the same condition as when received by Supplier, reasonable wear and
tear excepted. Supplier shall not use Harte Hanks’ equipment for any purpose
other than in the performance of its obligations to Harte Hanks.


VII.    COMPLIANCE WITH LAWS


Supplier and all persons furnished by Supplier shall comply at their own expense
with all federal, state, local and foreign laws, ordinances, regulations and
codes, including the identification and procurement of required permits,
certificates, licenses, insurance, approvals and inspections applicable to the
Supplier in performance of this Agreement.


VIII.    INDEMNITY


Supplier agrees to indemnify and hold harmless Harte Hanks, its affiliates, and
each of their officers, directors, employees, successors and assigns (all
hereinafter referred to in this clause as “Indemnified Parties”) from and


Page 3 of 18    
                

--------------------------------------------------------------------------------




against any proven or alleged third party claims, demands, suits, losses,
damages, liabilities, fines, penalties and expenses (including attorney’s fees)
that in any way arise out of, relate to or result from the provision of
Products/ Services by the Supplier, its affiliates, and each of their officers,
directors, employees, suppliers, contractors or successors in the performance of
this Agreement, including but not limited to claims arising from: (1) injuries
or death to persons or damage to property, including theft; (2) failure by
Supplier to conform to any applicable laws and regulations relating to the
Product/ Services, and/or its confidentiality obligations under this Agreement;
(3) grossly negligent or intentional acts or omissions of Supplier; and (4)
infringement of any patent, copyright, trademark, trade secret or other
intellectual property right resulting from the Supplier’s provision of
Products/Services, provided however that Supplier shall not have any indemnity
obligation to Harte Hanks under this Section to the extent that any infringement
or claim thereof is attributable to: (1) the combination, operation or use of
Products/Services with equipment or software supplied by Harte Hanks where the
Products/Services would not itself be infringing; (2) compliance with designs,
specifications, materials, inputs, or instructions provided by Harte Hanks; (3)
use of Products/Services in an application or environment for which it was not
designed or contemplated under this Agreement; or (4) modifications of a
Products/Services by anyone other than Supplier where the unmodified version of
the Products/Services would not have been infringing. Harte Hanks agrees to
immediately notify Supplier of any written claims or demands against Harte Hanks
for which Supplier is responsible under this clause. Lack of immediate notice
shall not preclude Supplier’s obligations hereunder unless same materially
prejudices Supplier’s legal rights in such action. Supplier will be entitled to
have sole control over the defense and settlement of the claim. In addition,
Supplier will not be required to reimburse Harte Hanks for any amount paid or
payable by Harte Hanks in settlement of the claim if the settlement was agreed
to without the written consent of the Supplier.


Harte Hanks agrees to indemnify and hold harmless the Supplier and their
officers, directors, employees, successors and assigns against all third party
actions, proceedings, claims, damages, liabilities, settlement sums, charges,
losses, costs and expenses (including without limitation, legal costs and
expenses and any penalties or other amounts levied, imposed or charged by any
regulator or regulatory authority) arising out of (i) any intellectual property
infringement associated with the Product/ Service performed by the Supplier’s to
the extent the basis for the infringement claim is caused by the Supplier’s use
of any materials or software or intellectual property provided by Harte Hanks to
the Supplier for the purpose of performing the Services; (ii) Harte Hanks’
breach of its confidentiality obligations under this Agreement; (iii) fraud,
gross negligence or willful misconduct of Harte Hanks or Harte Hanks’ personnel.


IX.    INSURANCE


Supplier shall maintain during the term of this Agreement: (1) Workers’
Compensation insurance as prescribed by the law of the state or nation in which
the work or services is performed; (2) employer’s liability insurance with
limits of at least $1,000,000 for each occurrence and in aggregate ; (3)
automobile liability insurance if the use of motor vehicles is required, with
limits of at least $1,000,000 combined single limit for bodily injury and
property damage per occurrence and in aggregate; (4) Commercial General
Liability (“CGL”) insurance, including Blanket Contractual Liability and Broad
Form Property Damage, with limits of at least $1,000,000 combined single limit
for bodily injury and property damage per occurrence and in aggregate; and (5)
if the furnishing to Harte Hanks (by sale or otherwise) of products, material or
construction, installation, maintenance or repair services is involved, CGL
insurance endorsed to include products liability and completed operations
coverage in the amount of $5,000,000 per occurrence and in aggregate, which
shall be maintained for at least one (1) year following the expiration or
termination of this Agreement; and (6) Errors and Omissions insurance in the
amount of at least $1,000,000 per claim with an annual aggregate of at least
$3,000,000 inclusive of legal defense costs. . Supplier and Supplier’s
subcontractors shall furnish prior to the start of work certificates or adequate
proof of the foregoing insurance including, if specifically requested by Harte
Hanks, copies of the endorsements and policies. Harte Hanks shall be notified in
writing at least thirty (30) days prior to cancellation of or any material
change in the policy. Insurance companies providing coverage under this
Agreement must be a reputed insurance company in the industry.


X.    LIMITATION OF LIABILITY


NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, INCLUDING BUT NOT LIMITED TO,
DAMAGES FOR LOSS OF PROFITS, REVENUE, GOODWILL, USE, DATA, ELECTRONICALLY
TRANSMITTED ORDERS, OR OTHER ECONOMIC ADVANTAGE (EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES), HOWEVER CAUSED AND REGARDLESS OF THE THEORY OF
LIABILITY, ARISING OUT OF OR RELATED TO ANY DELAY,


Page 4 of 18    
                

--------------------------------------------------------------------------------




OMISSION OR ERROR IN THE TRANSMISSION OR RECEIPT OF ANY DOCUMENTS PURSUANT TO
THIS AGREEMENT. EACH PARTY’S TOTAL LIABILITY TO THE OTHER PARTY HEREUNDER IS
LIMITED TO THE AMOUNT HARTE HANKS HAS PAID TO THE SUPPLIER IN THE PRECEDING 12
MONTHS FOR THE WORK, SERVICES OR PRODUCTS PROPERLY DELIVERED TO COMPANY UNDER
THE SPECIFIC ORDER. THE FOREGOING SHALL NOT SERVE TO LIMIT SUPPLIER’S
INDEMNIFICATION OBLIGATIONS OR CONFIDENTIALITY OBLIGATIONS AS SET FORTH IN THIS
AGREEMENT.


XI.    SUPPLIER'S INFORMATION


If Supplier delivers any third party-owned information to Harte Hanks under or
in contemplation of this Agreement, Supplier represents and warrants that it has
the right to deliver such third party-owned information.
        
XII. TITLE TO WORK PRODUCTS


All right, title and interest in and to all tangible and intangible work and
work products developed, delivered or produced under this Agreement by or on
behalf of Supplier for Harte Hanks, whether comprising or incorporated in
specifications, drawings, sketches, models, samples, data, computer programs,
reports, documentation or other technical or business information, and all
right, title and interest in and to patents, copyrights, trade secrets,
trademarks and other intellectual property derived from such work and work
products are hereby assigned by Supplier to Harte Hanks and are hereby agreed by
Supplier to be transferred to Harte Hanks or otherwise vested therein, effective
when first capable of being so assigned, transferred or vested. Supplier shall
obligate its employees, subcontractors and others to provide, and shall supply
to Harte Hanks at no extra cost, all such assignments, rights and covenants as
Harte Hanks deems appropriate to assure and perfect such transfer or other
vesting. All work and work products shall be provided to Harte Hanks as required
herein or on termination or completion of this Agreement, whichever is earlier,
unless Supplier is requested in writing to do otherwise. All such work and work
products shall be considered and arranged to be a "work made for hire" to the
extent allowed by law. To the extent that the work and work products produced
under this Agreement does not qualify as a “works made for hire”, or to the
extent that Section XII, is declared invalid either in substance or purpose, in
whole or in part, Supplier hereby irrevocably transfers, grants, conveys,
assigns and relinquishes exclusively to Harte Hanks all of Supplier’s right,
title and interest (including but not limited to ownership of all patent,
copyright and trade secret rights) in said work and work products developed by
Supplier under this Agreement, without the necessity of further consideration
and Supplier shall have no right, title, or interest of any kind or nature to
such work and work products.


The work and work products developed, delivered or produced under this Agreement
shall be the original work of Supplier, unless Harte Hanks' Technical
Representative has consented in writing to the inclusion of work or work
products owned or copyrighted by others (hereafter "included works"). In
requesting such consent, Supplier shall notify Harte Hanks of the scope of the
rights and permissions Supplier intends to obtain for Harte Hanks with respect
to such included works and modify the scope of same as requested by Harte Hanks.
Copies of all rights and permissions, clearly identifying the included works to
which they apply, shall be supplied to Harte Hanks promptly after their
acquisition.


Harte Hanks shall not acquire title hereunder to any intangible work or work
products preexisting execution of this Agreement and not developed or produced
in anticipation hereof.


Supplier agrees, for itself and its affiliates, not to assert patents and
copyrights owned or controlled by Supplier or any parent thereof or subsidiary
of either against Harte Hanks, its affiliates, and its or their direct or
indirect customers, in connection with any work product or other subject matter
directly or indirectly derived from work done hereunder.


Open Source. Supplier represents that unless otherwise agreed between the
parties, Supplier shall not introduce any software which falls within the "Open
Source Definition" as promulgated by the Open Source Initiative (‘Open Source
Software’). The Supplier agrees to indemnify Harte Hanks from and against any
damages, costs, liabilities, or expenses incurred in connection with any claim
brought by a third party against Harte Hanks to the extent such claim arises out
of the Supplier's non-compliant and unapproved use of Open Source Software.


In the event Harte Hanks approves uses of Open Source Software in the
Products/Services, Harte Hanks shall be solely responsible for compliance of all
terms and conditions of the applicable Open Source License. The Supplier does
not provide any warranty or representations on the Open Source Software. Harte
Hanks agrees to indemnify,


Page 5 of 18    
                

--------------------------------------------------------------------------------




defend, and hold harmless the Supplier from and against any damages, costs,
liabilities, or expenses incurred in connection with any claim brought by a
third party against the Supplier which arises from the third party’s proper use
of such open source software.


XIII. CONFIDENTIAL INFORMATION/ NON-COMPETE/ NON-HIRE
    
A    Both parties acknowledge that in connection with the provision of
Products/Services, each party (“Recipient”) will have access to Non-Public
Information of the other party (“Discloser”). For purposes of this Agreement,
the term “Non-Public Information” means information not available to the general
public and concerns Discloser or its customers, and includes, but is not limited
to, (a) intangible information expressed in the form of ideas, data, programs,
technical, business or other types of intangible information, or (b) documents,
prints, tapes, discs, data, financial information, customer information, or
other types of tangible information. Recipient agrees to (1) keep all such
Non-Public Information confidential and use such Non-Public Information only for
the purposes of performing under this Agreement; (2) inform Recipient employees,
contractors and agents of their obligations to keep such Non-Public Information
confidential and require those employees, contractors and agents to honor such
obligations; and (3) promptly surrender or destroy such Non-Public Information,
and any copies thereof, free-of-charge, when requested to do so by Discloser .
Recipient agrees never to disclose such Non-Public Information which has or will
come into the possession or knowledge of Recipient in connection with this
Agreement, or the performance hereof, including any information created by
Recipient as part of the services, which consists of confidential and
proprietary data of Discloser . Supplier acknowledges that Non-Public
Information may be transmitted in written, oral, or electronic format.


B.     Recipient shall not without Discloser’s prior written consent: (a)
disclose to any third party the contents and/or the facts of this Agreement; or
(b) engage in any advertising, promotion or publicity related to this Agreement;
or (c) make public use of Discloser trade name, trademark, service mark,
insignia, symbol, logo, or other designation of Discloser or its affiliates.


C.    No copies shall be made of any Non-Public Information or any other
information supplied by Harte Hanks without the written consent of Discloser
and, Recipient shall not make use of any Non-Public Information or any other
information received from Discloser and/or its customers for any purpose except
that which is expressly contemplated by this Agreement.


D.    Recipient will not disclose to Discloser or induce Discloser to use any
confidential information or material belonging to others, unless Recipient has
obtained prior authorization for such disclosure and use and informs Discloser
to that effect in writing.


E.    During the term of this Agreement as set forth in Section III A., and for
a period of one (1) years after termination or expiration of same, either party
will not directly or indirectly, on the party’s own behalf or in the service or
on behalf of others, in any capacity, hire, solicit, employ or induce or attempt
to induce any officer, director, or employee to leave the employ of the other
party, nor shall the either party directly or indirectly, solicit or attempt to
solicit, the business of any customer or consultant of the other party or use
the confidential information of the other party for a party’s own benefit or
gain. Such conduct shall be considered a wrongful disclosure/ use of
confidential information.


F.    In the event of wrongful disclosure/ use of Discloser confidential
information, monetary damages may be insufficient to protect and compensate
Discloser and Discloser shall be entitled to injunctive relief.


G.    The obligations contained in this Section XIII shall survive for a period
of three (3) years from the date of termination or expiration of this Agreement
except that trade secrets and personal data shall remain confidential for
perpetuity.


XIV. WARRANTY


Supplier warrants to Harte Hanks that material furnished will be new, and will
conform to and perform in accordance with the specifications, requirements and
if applicable, drawings and samples, as stated in the Order. These warranties
shall continue for the longer of (a) three (3) months after the service, product
or material is accepted by Harte Hanks or (b) such other period as may be
specified elsewhere in this Agreement or in the Order. Supplier also warrants


Page 6 of 18    
                

--------------------------------------------------------------------------------




to Harte Hanks that the services will be performed in a professional and
workmanlike manner and in accordance with the specifications required by Harte
Hanks. In addition, if material furnished contains one or more manufacturers'
warranties, Supplier hereby assigns such warranties to Harte Hanks and its
customers. All warranties shall survive inspection, acceptance and payment.
Material or services not meeting the warranties will be, at Harte Hanks' option,
returned for refund, repaired, replaced or re-performed by Supplier at no cost
to Harte Hanks or its customers and with transportation costs and risk of loss
and damage in transit borne by Supplier. Repaired and replacement material shall
be warranted as set forth above in this clause.


When a required deliverable is delivered electronically, including via the
Internet, Supplier warrants that the deliverable will not contain any malicious
code, program, or other internal component (e.g., computer virus, computer worm,
computer time bomb, or similar component), which could damage, destroy, or alter
Harte Hanks’ software, firmware or hardware, or which could, in any manner,
reveal, damage, destroy, or alter any data or other information accessed through
or processed by the report in any manner. Supplier shall immediately advise
Harte Hanks, in writing, upon reasonable suspicion or actual knowledge that a
deliverable delivered electronically under this Agreement may result in the harm
described above. Supplier shall indemnify and hold Harte Hanks harmless from any
damage resulting directly from the harm described above.


EXCEPT FOR THE FOREGOING, SUPPLIER EXCLUDES AND DISCLAIMS ALL WARRANTIES,
CONDITIONS OR STATEMENTS, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTIBILITY, FITNESS FOR A
PARTICULAR PURPOSE (UNLESS THE PURPOSE IS EXPRESSLY AGREED IN THE AGREEMENT OR
IN THE RELEVANT ORDER), OR THAT PRODUCTS/DELIVERABLES WILL BE ERROR-FREE.


XV. AUDIT


Supplier’s  records, accounts, processes, and documentation directly related to
Harte Hanks’ account, and areas related to physical security, logical security,
change control and disaster recovery, shall be subject to inspection and audit
by Harte Hanks’ internal auditors or outside auditors, upon at least ten (10)
business days’ notice and during Supplier’ normal business hours.  Such
inspection and audit shall be reasonable in scope and duration and that are
relevant to this Agreement.  In addition, Supplier shall provide to Harte Hanks
and such auditors and inspectors as Harte Hanks may designate in writing, space,
office furnishings, telephone and facsimile services, utilities and
office-related equipment and duplicating services as Harte Hanks and its
auditors and inspectors may reasonably require to perform the audits described
in this Section. Harte Hanks auditors shall not be given access to: (i) the
proprietary information of other Supplier customers; (ii) Supplier locations
that are not related to Harte Hanks or the Services; or (iii) Supplier’s
internal costs. In performing audits, Harte Hanks and their internal and
external auditors, inspectors, regulators or other representatives shall comply
with Supplier’s standard, reasonable physical and information security
procedures and shall cause external auditors to execute a confidentiality
agreement substantially similar to the agreement. External auditors designated
by Harte Hanks shall not be competitors to the Supplier. The frequency of such
audits should not be more than once a year, unless good cause exists for such
greater frequency.


XVI. FORCE MAJEURE


Neither party shall be held responsible for any delay or failure in performance
of any part of this Agreement to the extent such delay or failure is caused by
fire, flood, explosion, war, strike, embargo, government requirement, civil or
military authority, act of God, or other similar causes beyond its control and
without the fault or negligence of the delayed or nonperforming party or its
subcontractors ("force majeure conditions"). Notwithstanding the foregoing,
Supplier's liability for loss or damage to Harte Hanks' material in Supplier's
possession or control shall not be modified by this clause. If any force majeure
condition occurs, the party delayed or unable to perform shall give immediate
notice to the other party, stating the nature of the force majeure condition and
any action being taken to avoid or minimize its effect. The party affected by
the other's delay or inability to perform may elect to: (1) suspend this
Agreement or an Order for the duration of the force majeure condition, and (i)
at its option buy, sell, obtain or furnish elsewhere material or services to be
bought, sold, obtained or furnished under this Agreement or an Order (unless
such sale or furnishing is prohibited under this Agreement) and deduct from any
commitment the quantity bought, sold, obtained or furnished or for which
commitments have been made elsewhere and (ii) once the force majeure condition
ceases, resume performance under this Agreement or order with an option in the
affected party to extend the period of this Agreement or an Order up to the
length of time the force majeure condition endured and/or (2) when the delay or
nonperformance continues for a period of at least fifteen (15) days, terminate,
at no charge, this


Page 7 of 18    
                

--------------------------------------------------------------------------------




Agreement or an Order or the part of it relating to material not already shipped
or services not already performed. Unless written notice is given within
forty-five (45) days after the affected party is notified of the force majeure
condition, option (1) shall be deemed selected.


XVII. MEDIATION


If a dispute arises out of or relates to this Agreement, or its breach, and the
parties have not been successful in resolving such dispute through negotiation,
the parties agree to attempt to resolve the dispute through mediation by
submitting the dispute to a sole mediator selected by the parties or, at any
time at the option of a party, to mediation by the American Arbitration
Association ("AAA"). Each party shall bear its own expenses and an equal share
of the expenses of the mediator and the fees of the AAA. The parties, their
representatives, other participants and the mediator shall hold the existence,
content and result of the mediation in confidence. If such dispute is not
resolved by such mediation, the parties shall have the right to resort to any
remedies permitted by law. All defenses based on passage of time shall be tolled
pending the termination of the mediation. Nothing in this clause shall be
construed to preclude any party from seeking injunctive relief in order to
protect its rights pending mediation. A request by a party to a court for such
injunctive relief shall not be deemed a waiver of the obligation to mediate.


XVIII. NON-EXCLUSIVE SERVICES


It is expressly understood and agreed that this Agreement neither grants to
Supplier an exclusive right or privilege to sell to Harte Hanks any or all
material or services of the type described in this Agreement which Harte Hanks
may require, nor requires the purchase of any material or services from Supplier
by Harte Hanks. It is, therefore, understood that Harte Hanks may contract with
other manufacturers and Suppliers for the procurement of comparable material or
services.


Supplier agrees that purchases by Harte Hanks under this Agreement shall neither
restrict the right of Harte Hanks to cease purchasing hereunder nor require
Harte Hanks to continue any level of such purchases.


XIX. ASSIGNMENT AND SUBCONTRACTING


Supplier shall not assign any right or interest under this Agreement (excepting
monies due or to become due) or delegate or subcontract any work or other
obligation to be performed or owed under this Agreement without the prior
written consent of Harte Hanks. Any assignment, delegation or subcontracting
without such consent shall be void. Any assignment of monies shall be void if
(1) Supplier shall not have given Harte Hanks at least thirty (30) days prior
written notice of such assignment or (2) such assignment imposes upon Harte
Hanks obligations to the assignee in addition to the payment of such monies, or
precludes Harte Hanks from dealing solely and directly with Supplier in all
matters pertaining to this Agreement including amendments or settlements of
charges. All work performed or product(s) delivered by Supplier's
subcontractor(s) at any tier shall be deemed work performed or product(s)
delivered by Supplier.


XX. ASSIGNMENT BY COMPANY


Harte Hanks shall have the right upon written notice to Supplier to assign this
Agreement and to assign its rights and delegate its duties under this Agreement
either in whole or in part (an “Assignment”), at any time upon written notice to
Supplier and without Supplier’s consent, to (i) any present or future affiliate
of Harte Hanks (including any subsidiary or affiliated entity thereof); (ii) any
unaffiliated new entities that may be formed by Harte Hanks pursuant to a
corporate reorganization, including any subsidiary or affiliated entity thereof.


XXI. SURVIVAL OF OBLIGATIONS


It is agreed that certain obligations of the parties under this Agreement,
which, by their nature would continue beyond the termination, cancellation, or
expiration of this Agreement, shall survive termination, cancellation or
expiration of this Agreement. Such obligations include, by way of illustration
only and not limitation, those contained in the AUDIT, COMPLIANCE WITH LAWS,
INDEMNITY, TITLE TO WORK PRODUCTS, INSURANCE, CONFIDENTIAL INFORMATION,
LIMITATION OF LIABILTY, IDENTIFICATION and WARRANTY clauses.


XXII. ENTIRE AGREEMENT


Page 8 of 18    
                

--------------------------------------------------------------------------------






This Agreement shall incorporate the typed or written provisions on Harte Hanks’
Order(s) issued pursuant to this Agreement and shall constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and the Order(s) and shall not be changed, modified or rescinded,
except by a writing signed by Supplier and Harte Hanks. Pre-printed provisions
on the Harte Hanks’ purchase orders (except as specified otherwise in this
Agreement) and all provisions on Supplier’s forms shall be deemed deleted.
Estimates or forecasts furnished by Harte Hanks shall not constitute
commitments. The provisions of this Agreement supersede all contemporaneous oral
agreements and all prior oral and written quotations, communications, agreements
and understandings of the parties with respect to the subject matter of this
Agreement. The term “work” as used in this Agreement may also be referred to as
“Products/Services”.


XXIII. GOVERNING LAW


This Agreement shall be governed by the laws of the State of Delaware, excluding
application of its conflict of laws provisions. The parties agree that the
provisions of the Delaware Uniform Commercial Code apply to this Agreement and
all transactions under it, including agreements and transactions relating to the
furnishing of services, the lease or rental of equipment or material, and the
license of software. Supplier agrees to submit to the jurisdiction of any court
wherein an action is commenced against Harte Hanks based on a claim for which
Supplier has agreed to indemnify Harte Hanks under this Agreement.


XXIV. IDENTIFICATION/PUBLICITY


Supplier shall not without Harte Hanks’ prior written consent: (a) disclose to
any third party the contents and/or the facts of this Agreement; or (b) engage
in any advertising, promotion or publicity related to this Agreement; or (c)
make public use of Harte Hanks’, trade name, trademark, service mark, insignia,
symbol, logo, or other designation of Harte Hanks or its affiliates.




Page 9 of 18    
                

--------------------------------------------------------------------------------




XXV. NOTICES


Any notice or demand which under the terms of this Agreement or under any
statute must or may be given or made by Supplier or Harte Hanks shall be in
writing and shall be given or made by certified or registered mail addressed to
the respective parties as follows:


To Harte Hanks:     
Harte Hanks
1700 District Avenue
Suite 300
Burlington, MA 01803
Attention: VP of Contracts Administration


Business Notices
_________________
Harte-Hanks Direct, Inc.
3800 Horizon Blvd.
Suite 500
Trevose, PA 19053


To Supplier:     Wipro, LLC
2 Tower Center Boulevard
Suite 220
East Brunswick, NJ 08816
Attention: Head of Legal, Americas
Email: generalcounsel.office@wipro.com


The above addresses may be changed at any time by giving prior written notice as
above provided.


XXVI. RELEASES VOID


Neither party shall require (i) waivers or releases of any personal rights or
(ii) execution of documents which conflict with the terms of this Agreement,
from employees, representatives or customers of the other in connection with
visits to its premises and both parties agree that no such releases, waivers or
documents shall be pleaded by them or third persons in any action or proceeding.


XXVII. SAVINGS CLAUSE/NO WAIVER


Should any provision of this Agreement be held by a tribunal of competent
jurisdiction to be contrary to law, the remaining provisions shall remain in
full force and effect. In the event of a holding of invalidity so fundamental as
to prevent the accomplishment of the purpose of the Agreement, the parties shall
promptly commence good faith negotiations to remedy such invalidity. No whole or
partial waiver of any breach of this Agreement shall be held to be a waiver of
any other or any subsequent breach. The whole or partial failure of either party
to enforce at any time the provisions of this Agreement shall in no way be
construed to be a waiver of such provisions nor in any way affect the validity
of this Agreement or any part of it or the right of either party to enforce
subsequently each and every provision.


XXVIII. INSPECTION


Supplier will provide safe access to the work performed under the Agreement at
all times for Harte Hanks’ inspection upon ten (10) business days’ prior written
notice.


XXIX. RELATIONSHIP/ BACKGROUND SCREENING


Supplier shall exercise full control and direction over the employees of
Supplier performing the work covered by this Agreement. Any changes in personnel
that may be reasonably requested by Harte Hanks through its authorized
representative shall be made as soon as reasonably possible.


Page 10 of 18    
                

--------------------------------------------------------------------------------






Neither Supplier nor its employees or agents shall be deemed to be Harte Hanks'
employees or agents. It is understood that Supplier is an independent contractor
for all purposes and at all times. Supplier is solely responsible for
withholding and payment of all applicable federal, state and local income and
other payroll taxes with respect to its employees or third party consultants,
contractors or suppliers, including contributions from them as required by law.


The Supplier agrees to perform the background screening as set forth in Exhibit
A hereto.


XXX. DATA SECURITY/ INCIDENT REPORTING


For purposes of this Agreement and all Orders, Sensitive Personal Information
(“SPI Data”) shall mean any of the following, whether contained in an electronic
or physical format: (i) personal information (such as name, telephone number or
address) in combination with any health-related data or biometric data,
including illnesses, conditions, treatments, procedures, DNA or other personally
identifiable health-related or biometric data, (ii) federal, state, local or
foreign government issued identification numbers, such as social security
numbers, driver’s license numbers or state ID numbers, (iii) credit or debit
card numbers, (iv) personal checking, savings, banking, brokerage, investment,
retirement or other financial account numbers; and (v) any other agreed
categories of information or data that are deemed sensitive personal information
and which may be subject to data security, use, handling, reporting or disposal
restrictions by applicable privacy, data security and/or breach notification
requirements. Each party shall transmit, transfer, and deliver all data that
contain (a) SPI Data via an encrypted or similarly secure transport methodology
and in an encrypted format to be mutually agreed upon by the parties; and (b)
all personal identifiable information (“PII Data”) other than SPI Data (such as
solely name, telephone number, or e-mail address not in combination with any SPI
Data) in an encrypted format to be mutually agreed upon by the parties. If the
electronic data is to be shared back and forth, each party shall ensure, at its
sole expense that its systems are able to receive SPI Data and PII Data from the
other party in the mutually agreed encrypted format. Supplier shall not transmit
any SPI Data and/or PII Data that is not strictly required for the performance
of the Services, nor shall a party transmit any SPI Data or PII Data in
physical, hard-copy format using a carrier that does not provide tracking
capabilities and the transmitting party shall bear sole responsibility for any
liability arising from the unnecessary SPI Data and/or PII Data provided to the
other. For example, if Harte Hanks is performing only name and address
processing, social security information shall not be transferred to Harte Hanks.
If a party is provided access to the other party’s electronic systems, such
party will secure access to any passwords provided by the other party to ensure
that only authorized users of such party have access to the other party’s
electronic systems. Each party will follow the other party’s written policies
and rules with regard to its electronic systems for which it is made aware. Each
party shall promptly notify the other party of any changes in the status of its
authorized users (e.g. termination of employment or change of access level). All
authorized users must be named users (e.g. no generic passwords or shared
accounts). Supplier will ensure that only those of its personnel who are
authorized to access Harte Hanks systems will do so and only in a manner that is
consistent with Supplier’s permitted use of such Harte Hanks systems in
connection with the Services. Supplier will notify Harte Hanks promptly upon
becoming aware of any unauthorized access, disclosure or use of such passwords
or of Harte Hanks systems. The parties shall work together in order to mitigate,
to the extent practicable, and remediate any harmful effect resulting from such
unauthorized access, disclosure or use of such passwords or systems.


Supplier shall further comply with the incident reporting requirements set forth
in Exhibit B attached hereto.


XXXI.    SEVERABILITY


If any of the provisions of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate or render unenforceable
this entire Agreement, but rather this entire Agreement shall be construed as if
not containing the particular invalid or unenforceable provision or provisions,
and the rights and obligations of the parties shall be construed and enforced
accordingly.




Page 11 of 18    
                

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which is
effective as of the day and year first above written.


ACCEPTED AND AGREED BY THE PARTIES AUTHORIZED REPRESENTATIVES:


FOR:
Wipro, LLC
 
FOR:
Harte-Hanks Direct, Inc.
 
 
 
 
 
By
/s/ Ashish Chawla
 
By
/s/ Robert Lord
 
 
 
 
 
Title
Ashish Chawla, CFO
 
Title
Outsource Engagement Executive
 
 
 
 
 
Date
7/25/2016
 
Date
July 22, 2016




Page 12 of 18    
                

--------------------------------------------------------------------------------




Work Order Number _________


Contract Number _____________




This Work Order Number ________ (“Order”) dated the _______ day of _______, 20__
(“Effective Date”) is made by and between ________ (“Supplier” and Harte-Hanks
____________. (“Harte Hanks”) and is issued pursuant to and incorporates by
reference the terms and conditions of the Supplier Supply and Services Agreement
dated ________, 20__ (“Agreement”) between Supplier and Harte Hanks.


Products/Services and Pricing


NOTE IF SERVICE LEVELS ARE REQUIRED AND NEED TO BE DEVELOPED FOR THIS
RELATIONSHIP


The term of this Order shall commence upon the Effective Date of the Order and
continue thereafter for a period of ___ (___) year. Thereafter, this Order shall
renew automatically for additional one-year periods unless either party
terminates this Order upon written notice to the other party thirty (30) days
prior to the end of the initial term or any one-year renewal term.


This Order incorporates and is subject to all of the terms and provisions of the
Agreement, and is valid only if signed by authorized representatives of both
parties. Each party represents that the individual signing on its behalf has
read this Order, understands it, and has full authority to bind such party.




By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 











































Page 13 of 18    
                

--------------------------------------------------------------------------------




Exhibit A
STANDARD TERMS AND CONDITIONS FOR
UNITED STATES BACKGROUND SCREENING
.
Supplier shall conduct, at its own expense, a background screening (“Background
Screening”) for all personnel provided by the Supplier, whether employed by the
Supplier or any subcontractor of the Supplier (collectively, “Workers”), who
perform services for Harte Hanks and/or its Affiliates (“Harte Hanks”) on Harte
Hanks premises or to whom access to the following will be made available,
whether on premises of Harte Hanks, Supplier’s or Supplier’s subcontractors:
Harte Hanks confidential information;
personal health information;
personal financial information;
identity related information including, but not limited to, Harte Hanks or
employee names accompanied by Social Security number;
other non-public personal information, disclosure of which is regulated by
federal or state laws, rules or regulations or by a self-regulating organization
Information, systems, and/or application identified under Harte Hanks compliance
program
Ability to administer or control access privileges to systems and/or
applications that directly or indirectly are used in connection with providing
services to Harte Hanks
The Supplier represents and covenants to Harte Hanks that each Worker, prior to
performing services hereunder and after securing appropriate written
authorization from such Worker, will have satisfactorily passed a Background
Screening set forth below by a security agency reasonably acceptable to Harte
Hanks (by way of example and not limitation, (i) Sterling, (ii) Kroll, or (iii)
Choicepoint).
If the Supplier has conducted and the Worker has passed a background screening
equivalent to the Background Screening required herein, and the Worker has not
had a break in service since the background screening was performed, no
additional background screening is required.
The Background Screening must include a review of the following in the sequence
shown and covering the past 7 years or the longest period for which records
exist in such state/county (the “Look-Back Period”), to achieve acceptable
results:
Personal Data Verification, including a complete social security number trace
for which historical addresses of residence, employment and education covering
the Look-Back Period can be confirmed
Federal and State/County Criminal Records Check (Current and former state/county
of residence, employment and education during the Look-Back Period as shown in
address verification)
OFAC List Verification
Office of Thrift Supervision (OTS) check
Securities, Financial Services Industry, and other Federal and State Regulatory
Actions – applicable only to Services performed for Harte Hanks business
operations regulated by securities, banking or insurance authorities
Such other reasonable screening of a Worker that a Harte Hanks client may
require, by way of contractual obligation or reasonable request
Any Worker who has failed to disclose any prior criminal convictions and/or
found to have provided any false or inaccurate information pertaining to their
application for employment with the Supplier when compared with the background
screening results as set forth in this exhibit, shall not perform and/or be
immediately removed from providing, any services either directly or indirectly
for Harte Hanks.
If the Supplier becomes aware of a Worker’s arrest during or within 5 years
after performing services for Harte Hanks, then the Supplier will promptly
notify Harte Hanks and a mutually acceptable decision will be promptly made
regarding that individual’s continuing service on Harte Hanks matters.
The Supplier will ensure that all sub-contractors it utilizes to perform
services for Harte Hanks performs background screenings consistent with these
terms and conditions for any personnel they provide.


If a Worker(s), regardless of citizenship or nationality, including U.S.
citizenship, has resided outside of the U.S. for a period of 1 year or greater
over the past 10 years, then, at the Supplier’s sole cost, an International
background screening of such Worker(s) will be required, separately or in
addition to any applicable U.S. background screening. In performing
International Background Screening, the Supplier must use a Harte Hanks approved
Supplier and


Page 14 of 18    
                

--------------------------------------------------------------------------------




include all required databases and other information as deemed necessary by
Harte Hanks and as otherwise mutually agreed by Harte Hanks and the Supplier.






























































































Page 15 of 18    
                

--------------------------------------------------------------------------------




Exhibit B
Security & Privacy Requirements


1.
Supplier shall develop, implement and maintain a comprehensive written security
program that includes administrative, technical and physical safeguards that are
appropriate to the nature and scope of its activities performed for Harte Hanks
and the sensitivity of Harte Hanks’s “Confidential Information” as defined in
the Agreement. Such safeguards shall be reasonably designed to:

a.
Ensure the security and confidentiality of the Confidential Information;

b.
Protect against any anticipated threats or hazards to the security or integrity
of such information; and

c.
Protect against unauthorized access to or use of such information that could
result in substantial harm or inconvenience to Harte Hanks or any of its
subsidiaries, business partners, or employees of Harte Hanks.

2.
As part of its security program, Supplier shall:

a.
Assign overall responsibility and accountability for the security of the
Supplier organization to a top-level executive.

b.
Designate one or more employees to coordinate its security program across the
Supplier organization.

c.
Develop, document and maintain a comprehensive written security policy based on
industry-accepted standards and practices, and communicate it to all Supplier
personnel.

d.
Develop, document and maintain:

i.
Awareness, education and/or training to ensure that employees know and
understand their individual security responsibilities and how to accomplish
them, as well as any consequences for employee violations of their
responsibilities;

ii.
Procedures to identify and interpret the security implications of relevant laws
and regulations and make appropriate modifications to the security program;

iii.
Procedures and controls to authenticate and limit access to Confidential
Information, whether in electronic or physical form, to authorized individuals
and to immediately discontinue access by terminated or otherwise former
employees;

iv.
Procedures and controls to restrict access at physical locations containing
Confidential Information such as buildings, computer facilities and records
storage facilities;

v.
Procedures and controls for the secure handling, transfer, destruction and
disposal of Confidential Information, whether in electronic or physical form;

vi.
Procedures and controls for the secure installation, configuration, operation
and maintenance of information systems (e.g., workstations, servers, networks
and applications), including procedures for change management, patch management
and vulnerability management, such as up-to-date system security software,
security patches, virus definitions and firewalls;

vii.
Procedures and controls to protect against destruction, loss or damage of
Confidential Information due to human error, potential environmental hazards
such as fire and water damage, or technological failures; and

viii.
Procedures and controls for detecting, preventing and responding to attacks,
intrusions or other systems failures, including actions to be taken in the event
of suspected or detected unauthorized access to Confidential Information.

e.
Identify reasonably foreseeable internal and external risks to the
confidentiality, integrity and availability of Confidential Information that
could result in the unauthorized disclosure, misuse, alteration, destruction or
other compromise of such information, and design and implement safeguards to
control these risks including, but not limited to:



Page 16 of 18    
                

--------------------------------------------------------------------------------




i.
Restricting access to Confidential Information to those Supplier personnel who
have a business need to access it in order to provide services under the
Agreement;

ii.
Implementing secure user authentication protocols and secure access control
measures;

iii.
Encrypting, using industry-accepted algorithms and key lengths, all Personal
Information that is stored on computer systems or media not permanently housed
in a secured data center (including desktop and laptop computers, portable
storage devices and removable media); and



iv.
Encrypting, using industry-accepted algorithms and key lengths, all Personal
Information transmitted over public networks (including, but not limited to, the
Internet), wireless networks or cellular networks.

f.
Oversee its service providers, by:

i.
Taking reasonable steps to select and retain service providers that are capable
of maintaining appropriate safeguards for Confidential Information;

ii.
Requiring its service providers by contract to implement and maintain such
safeguards; and

iii.
Where indicated by a risk assessment, monitor its service providers to confirm
that they have satisfied their obligations to protect Confidential Information.

g.
Monitor, through the collection of metrics and/or the performance of security
audits and/or reviews, the overall state of security within its organization,
and report that information periodically to executive management.

h.
Notwithstanding any “force majeure” provisions of the Agreement, implement,
maintain and test, at least annually, documented plans for responding to a
disaster, emergency situation or other unforeseen circumstances, including
processes and procedures for resuming business operations and the provision of
services under the terms of the Agreement.

i.
Evaluate, adjust and upgrade its security program in light of the results of the
monitoring required by paragraph (g) above, any material changes to its
operations or business arrangements, or any other circumstances that it knows or
has reason to know may have a material impact on its security program.

3.
Supplier shall perform, for personnel with access to Harte Hanks confidential
information or providing services under the Agreement, identity verification,
reference checks and criminal background checks in accordance with the
requirements of this Agreement.

4.
Supplier will promptly, but in no event more than 1 business day of becoming
aware, report to Harte Hanks in writing, and any other party as required by law,
but only after consulting with Harte Hanks, any unauthorized disclosure of
Personal Information (collectively including SPI as defined in the Agreement),
or any breach or suspected breach of security of any Supplier facility or system
where such Personal Information is maintained if such Personal Information was
or is reasonably believed to have been acquired by, or exposed to, an
unauthorized person. Supplier shall, at no additional cost to Harte Hanks,
reasonably cooperate with Harte Hanks to comply with laws and regulations
relating to unauthorized use or disclosure of Personal Information and mitigate
the losses that may be suffered as a result thereof, including, but not limited
to making appropriate notifications to affected individuals, or providing, as
approved and directed by Harte Hanks, ongoing credit or other monitoring to
affected individuals that may be reasonably required by Harte Hanks, and
consistent with industry best practices as a result of a security breach. If
such security breach is due to the fault or negligence of Supplier and not as a
result of the acts or omissions, fault or negligence of Harte Hanks, all such
efforts of Supplier will be at no additional cost to Harte Hanks. In the event
of a security incident involving the services provided under the Agreement,
Supplier shall, at Harte Hanks’s request, make complete, correct and unredacted
copies of all available system and network event log files from the time
surrounding the incident to non-rewritable media and shall store such media in a
secure location until Harte Hanks approves its disposal. At Harte Hanks’s
further request, Supplier shall provide Harte Hanks with the data contained in
these saved log files; this data may be redacted by Supplier to remove
information that does not pertain to Harte Hanks and/or the services provided
under the Agreement, provided that such redaction does not compromise the stored
copies of the log



Page 17 of 18    
                

--------------------------------------------------------------------------------




files. The information provided by Supplier shall be subject to the
confidentiality/non-disclosure terms of the Agreement.
5.
For any Confidential Information subject to this Agreement that Supplier does
not or cannot return, Supplier shall permanently destroy by shredding or
otherwise destroying all paper or other hard copy media on which it is recorded,
and/or wiping it from any hard drive, tape, diskette, compact disk or other
electronic medium on which it has been stored using utilities or processes which
render the information unrecoverable, and/or by otherwise destroying the medium
on which the Personal Information is stored so that the Personal Information is
not recoverable.

6.
Supplier shall permit Harte Hanks to perform (or contract to have performed), at
Harte Hanks's request and expense, one (1) security assessment per year. Such
assessment will examine the environment(s) used to provide services under the
Agreement and may include, but is not limited to, the review of policies,
processes and procedures, interviews with key information security personnel,
on-site assessment of physical security arrangements, vulnerability scanning of
applications, systems, and networks, and penetration testing on any systems that
are dedicated exclusively to processing Harte Hanks data. The assessment will be
conducted at a time mutually agreed to by Supplier and Harte Hanks, and will be
restricted in scope to cover only those portions of Supplier’s environment
involved in providing services under the Agreement. Harte Hanks shall provide a
copy of the results of the assessment to Supplier within ten (10) business days
of receipt. Supplier shall cooperate with Harte Hanks to determine a plan for
correction of any deficiencies and Supplier shall proceed promptly to correct
any deficiencies. In the event material deficiencies are found, Harte Hanks may
perform a subsequent security assessment to confirm compliance with the security
requirements herein.



7.
Supplier is aware that various laws and regulations require Harte Hanks to
monitor, on a regular basis, the information security and risk management
arrangements of its third-party Suppliers. Upon Harte Hanks's request and at no
additional charge to Harte Hanks, Supplier shall provide Harte Hanks with
information about the status of its information security and risk management
arrangements as they relate to the services provided under the Agreement. Such
information will be requested no more than once per year (unless deficiencies
are reported or disclosed as a result of the security assessment provided for
above), and will be collected through the use of one or more detailed
questionnaires to be completed by Supplier or by other mutually agreed upon
means. Supplier shall also make available to Harte Hanks, upon request, a copy
of Supplier’s comprehensive written security program as described in paragraphs
1 and 2 above.

The information provided by Supplier will be for Harte Hanks's internal use only
and subject to the confidentiality/non-disclosure terms of the Agreement,
provided however that Harte Hanks may disclose such information to regulators
having jurisdiction over its operations, upon such regulators’ request. Supplier
shall cooperate with Harte Hanks and any of Harte Hanks’s regulators in
connection with regulators’ requirements.






Page 18 of 18    
                

--------------------------------------------------------------------------------








Attachment 1 - Wipro Rate Card


This Attachment 1 is made pursuant to the Supplier Supply and Services Agreement
dated the 22nd day of July, 2016 (“Agreement”) is incorporated therein as an
integral part of the Agreement.


The table below is intended to illustrate generally available Wipro resources by
Job Title, Skill Requirements, General Responsibilities, Rate Range and Unit of
Measure.


Each Order to the Agreement will set forth a description of the services
engagement, the various Job Title(s) of the necessary resources assigned to
perform the required services and the agreed upon rate for each such resource
assigned. It is understood that when establishing fees for each Order the
pricing set forth in the table below shall be leveraged. Notwithstanding the
foregoing, the parties may agree on different or alternate pricing on a per
Order basis, to take into account the complexities of the engagement, which may
include without limitation: reduced time schedules, number of resources and/or
specific mix of resources required, and/or whether the engagement is based on a
fixed fee or volume commitments. The rates set forth in each Order (which may
include blended rates) shall control over any conflict with the rates set forth
in this Attachment 1, but only with respect to that Order.




Job Title
Skill Requirements
General Responsibilities
Rate Range
Unit of Measure Per (Hour/Daily/ Monthly)
Account Director
N/A
N/A
N/A
N/A
Account Manager
Account Delivery Head (onsite)
Onsite Account Delivery Management and governance
$90 - $100
Onsite
Hourly
Account Supervisor
Program Manager (onsite)
Onsite Program Management and Delivery
$80- $90
Onsite
Hourly
Application Developer
Web or client application developer (onsite and offshore)
Development of design (for major enhancements only) and unit test plan. Develop
the objects as per the specifications. Unit testing of the developed components.
Provide necessary documentations for the release. Support the testing phase as
required
$65 - $68
Onsite


$20 -$25
Offshore
Hourly
Application Lead
Web or client application lead (onsite)
Develops to specifications and maintains application code in accordance with the
current SDLC methodologies and practices. Prepares required documentation for
the portion of work assigned, with review. Consults with Quality Assurance and
business analysts in the development and
execution of test plans. Leads the respective application towers and
co-ordinates with the team for
completing the deliverables. Reporting to Harte Hanks for corresponding
application towers.
$70 - $75
Onsite
Hourly
Application Program Manager
Program Manager (onsite)
Responsible for managing the Application Portfolios. Participate in the
Governance meetings
$80 - $90
Onsite
Hourly



        

--------------------------------------------------------------------------------




Job Title
Skill Requirements
General Responsibilities
Rate Range
Unit of Measure Per (Hour/Daily/ Monthly)
Application Support Engineer
Support Engineer (onsite and offshore)
Monitor and assume service request from ticketing tool. Analyze service
requests. Perform Bug fixes. Develop and unit test minor enhancements. Perform
RCA for critical issues. Problem management for recurring jobs
$70 - $75
Onsite
$21 - $25
Offshore
Hourly
Application Tester
Quality Engineer (onsite and offshore)
Development of the test plan. Functional, regression and SIT test case creation
and updating. Execution of the test and reporting
$70 - $75
Onsite
$19 - $23
Offshore
Hourly
Architech
Enterprise Architect / Process Consultant (onsite)
Overall responsibility for the rollout success. Responsible for rollout planning
and progress reporting. Liaison with HH Managers & SMEs for rollout planning.
Keep status check on different rollout tracks. Ensure rollout deliverables are
signed off by HH/WIPRO after each phase. Assisting project team with functional
knowledge at every stage of the project. Assist for investigating cross module
issues as required. Complete functional assessment. Responsible for analysis of
change/enhancement requirements, design / functional specifications and
estimation. Participate in the weekly and monthly review meetings and status
reporting in their business areas


$180 - $140
Onsite
Hourly
Campaign Lead
A senior campaign management lead with over 5 years of experience in overseeing
delivery and managing a large team with diverse skillsets. Responsible for
meeting team targets/KRAs/metrics. Responsible for following the tools and
methods of the process. Process management, Consulting, client communication,
escalation management skills. Exposure to auditing of accounts, quality
initiatives, risk and control initiatives, as per organization requirements


Campaign Lead
$25 - $3


Offshore
Hourly
Client Service Manager
N/A
N/A
N/A
N/A
Data Architect
Data Architect (Onsite and offshore)
Develop production process, testing. Design logical and physical data schema.


$40 - $45
Offshore
$105-$140
Onsite
Hourly



        

--------------------------------------------------------------------------------




Job Title
Skill Requirements
General Responsibilities
Rate Range
Unit of Measure Per (Hour/Daily/ Monthly)
Helpdesk Agent
Helpdesk Agent
Helpdesk Agent
$18 - $21
Offshore
Hourly
Enterprise Architect
Enterprise Architect
Develop and mature EA Capability. Solution Architecture & Presales support.
Develop/maintain current business architecture. Identify the common feature list
and create a library of reusable components. Understands the systems, tools and
processes
$180 - $140
Onsite
Hourly
Executive Sponsor
N/A
Overall ownership of project. Communicates and endorses project to key business
owners


$ - $
N/A
Lead
Technical Lead
Will work on break-fixes and enhancements as assigned. Complete the code
change/development as per the agreed schedule. Fix the breaks as per the SLAs.
Timely update of the call tracking system. Submit the developed code to the
functional consultant for testing. Support user acceptance testing as required.
Participate in the weekly and monthly review meetings and status reporting in
their business areas. Adhere to the agreed service management processes


$70 - $75
Onsite
$21 - $25
Offshore
Hourly
Senior Campaign Manager
Graduate with overall 8 years of experience in managing medium and large
campaign management engagements.
Accountable for managing service delivery. Provides a focus for SLA management
and customer satisfaction. Ensure the information systems and the review
structure for SLAs are in place and effectively used. Support the change control
process by assessing the impact on service delivery of a proposed change. Drives
and motivates Team Leads and Supervisors to work towards convergence of SLAs,
processes and reporting
$29 - $25
Offshore
Hourly
Software Engineer
Software Engineer (offshore)
Develop initial and production process for automated data flow, upstream and
downstream from signal hub
$23 - $25
Offshore
Hourly
Support Specialist
Support Engineer (offshore)
Support and operations
$21 - $23
Offshore
Hourly



        

--------------------------------------------------------------------------------




Job Title
Skill Requirements
General Responsibilities
Rate Range
Unit of Measure Per (Hour/Daily/ Monthly)
Project Manager
Project Manager (onsite and offshore)
Plan and assign tasks to the team, manage schedule and efforts. Ensure that
deliverables are reviewed and tested. Manage the overall support plan.
Responsible for Demand intake, planning and forecasting for the Wipro team
Assist in strategic planning with stakeholders to ensure alignment of desired
success criteria and project delivery. Establish weekly project management
meeting. Cross function team coordination. Resolution of resourcing issues.




$75 - $90
Onsite
$30 - $35
Offshore
Hourly
HTML Developer
HTML developer
Development of HTML and CSS
$18 - $25
Offshore
Hourly
IT Delivery Manager
IT Delivery Manager
Ensures timely setup of Signal Hub environment for project teams to execute
activities outlined in the approach


$35 - $38
Hourly
Solution Architect
Aseasoned digital campaign management architect with over 4 years of experience
in defining campaign solutions and strategies. In-depth knowledge of digital
campaign. Proven expertise in building campaign using Exact target, Eloqua,
UNICA, Marketo. Good project and client management skills exceptional
communication skills. Ability to lead a team of analysts and campaign management
consultants. Interaction with vendors, customers, 3rd parties & handling
queries. Good Communication skills and handle queries and exceptions
Solution Architect
$35 - $45
Offshore
$120 - $150
Onsite
Hourly



        

--------------------------------------------------------------------------------




Job Title
Skill Requirements
General Responsibilities
Rate Range
Unit of Measure Per (Hour/Daily/ Monthly)
Support Specialist
Support Engineer
Perform first level issue triage and transfer it to other levels as necessary.
Receive calls & emails of Business & IT users and provide the first level of
response/ acknowledgement. Resolves all support issues that are raised by Users.
Maintenance activities- schedule server restart, log backups etc. Daily health
checks- disc space monitoring, log monitoring, and publishing queues Resolution
of the issues related to workflows, data integrity, etc. Defining new access
rules, roles, groups, etc. System monitoring and preventive maintenance tasks
Create and maintain SOPs License Management


$21 - $23
Offshore
Hourly
Junior Campaign/Technical Developer
Graduate with 2-3 years of experience in digital campaign management and
marketing automation. Working knowledge of campaign configuration using tools
like Marketo, Eloqua, Exact target. Should have technical skills like HTML, CSS
and .NET. Knowledge of MS Office package. Good Communication skills and handle
queries and exceptions. Should be able to play the role of SME and/ or
individual contributor


Jr. Campaign Developer
$18 - $22
Offshore
Hourly
Senior Campaign/Technical Developer
Graduate with 3-4 years of experience in digital campaign management. Working
knowledge of digital campaign management tool like Marketo, Eloqua Exactarget,
UNICA. Should have technical skills like HTML, CSS and .NET. Good project and
client management skills. Knowledge of MS Office package. Digital campaign
management knowledge is mandatory. Ability to lead the teams. Analytical,
presentation skills
Sr. Campaign Developer
$18 - $25
Hourly









        